           Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 1 of 24              FILED
                                                                             2020 Sep-14 AM 10:30
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA,
                          SOUTHERN DIVISION

DIANNA TOON-LAPORTE                    )
                                       )
      Plaintiff                        )
                                       )
v.                                     )       CASE
                                       )       NUMBER: __________
SUN LIFE ASSURANCE                     )
COMPANY OF CANADA,                     )
                                       )
      Defendant                        )

                                     COMPLAINT

      Comes now the Plaintiff, Dianna Toon-Laporte, and hereby files her

complaint against Sun Life Assurance Company of Canada.

                                      PARTIES

      1.       The plaintiff, Dianna Toon-Laporte (“Mrs. Toon-Laporte”), is an

insured under Group Long Term Disability Plan for employees of War Memorial

Hospital identified as Group Insurance Policy 236594-001 (“The Plan”), who has

been improperly denied disability benefits under the Plan.

      2.       Defendant, Sun Life Assurance Company of Canada (“Sun Life”), is

the Administrator of the Plan. Upon information and belief, Sun Life is a foreign

corporation which conducts business generally in the State of Alabama and

specifically within this District.


                                           1
           Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 2 of 24




                          JURISDICTION AND VENUE

      3.       This action arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Plaintiff asserts claims for long term

disability (“LTD”) benefits, enforcement of ERISA rights and statutory violations

of ERISA under 29 U.S.C. § 1132, specifically, Mrs. Toon-Laporte brings this action

to recover benefits due to her pursuant to 29 U.S.C. §1132(a)(1)(B) and to enforce

her rights under the Plan pursuant to 29 U.S.C. §1132(a)(3). This Court has subject

matter jurisdiction under ERISA without respect to the amount in controversy or the

citizenship of the parties. 29 U.S.C. §§ 1132(a), (e)(1) and (f) and 28 U.S.C. § 1131.

Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. §

1391(b).

                                 INTRODUCTION

      4.       The Plaintiff in this case was subjected to improper claim handling

procedures by Sun Life as it exploited the shortcomings of ERISA as it relates to

claims for “welfare” benefits to avoid paying Mrs. Toon-Laporte’s valid claim for

disability benefits. The traditionally held purpose of the ERISA statute is “to

promote the interest of employees and their beneficiaries in employee benefit Plans.”

Shaw v. Delta Airlines, Inc., 463 U.S. 85, 90 (1983). Mrs. Toon-Laporte, as an

employee insured for disability, was supposed to be treated as a beneficiary by Sun

Life as a statutory fiduciary. Instead, Sun Life has breached those duties and


                                          2
           Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 3 of 24




victimized Mrs. Toon-Laporte by engaging in improper claim handling procedures.

As described in more detail below, Sun Life has clearly engaged in arbitrary and

capricious claims handling and Mrs. Toon-Laporte, at minimum, is entitled to de

novo review and all relief that ERISA provides.

                            STATEMENT OF FACTS

      5.       Mrs. Toon-Laporte is an insured under the Plan. Sun Life is the

administrator of the Plan. The Plan provides insureds, like Mrs. Toon-Laporte, LTD

benefits and was in full force and effect at all times relevant to this Complaint.

      6.       At all relevant times, Mrs. Toon-Laporte was employed by War

Memorial Hospital and was a covered participant in the Plan, as defined in 29 U.S.C.

§ 1002(7) and under the terms and conditions of the Plan.

      7.       Mrs. Toon-Laporte, a woman fifty-seven (57) years of age, worked at

War Memorial Hospital until her disabilities forced her to stop working on or about

March 15, 2017.

      8.       Mrs. Toon-Laporte was employed by War Memorial Hospital as a

Registered Nurse, whose job duties required that she coordinate interdisciplinary

functions and manage resources for quality patient care. This required licensure as a

Registered Nurse and extensive knowledge in the area of medical and surgical

nursing, and included performing thorough and accurate patient assessments,

utilizing and maintaining medical equipment, developing individualized nursing


                                           3
           Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 4 of 24




care plans, and administering direct nursing care. Job tasks entailed the ability to

transfer up to 125 pounds; push and pull up to 350 pounds; stand and walk up to

90% of an assigned work shift; bend, stoop, and squat as required; reach overhead;

and remember multiple messages, information, and task assignment. Hand/eye

coordination and hand steadiness were essential to performing medical procedures,

as were clear speech, reading, and hearing skills to communicate with patients and

coworkers.

      9.       Mrs.   Toon-Laporte’s   medical disabilities   include   right knee

osteoarthritis, chondral defect of the right femur, patellar chondromalacia, and

history of right knee arthroscopy. The symptoms of her impairments and the side

effects of the medications and treatment prescribed render Mrs. Toon-Laporte

unable to perform any job.

      10.      At all relevant times, and prior to the termination of Mrs. Toon-

Laporte’s benefits, she was under the consistent care of her orthopedist, Dr. Shane

M. Woolever (“Dr. Woolever”) and primary care physician, Dr. Roberts Mackie

(“Dr. Mackie”).

      11.      On March 24, 2017, a right knee MRI demonstrated patellar

chondromalacia, partially ruptured popliteal cyst, and focal cartilage defect of the

medial femoral articular cartilage.




                                         4
        Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 5 of 24




      12.   On May 9, 2017, Mrs. Toon-Laporte underwent right knee arthroscopy

with chondroplasty to address her right knee osteochondral defect of the medial

femoral condyle and chondromalacia patella.

      13.   Prior to and following Mrs. Toon-Laporte’s knee surgery, between

March 22, 2017 and September 27, 2017, Dr. Woolever issued eight separate notes

excusing Mrs. Toon-Laporte from work, restricting her from returning to her job as

a nurse throughout November 2017.

      14.   Dr. Woolever provided an Attending Physician’s Statement on

September 27, 2017 which documented a diagnosis of internal derangement of the

right knee with patellar chondromalacia, partially ruptured popliteal cyst, focal

cartilage defect, and effusion imaged on MRI, treated via Supartz injections. Dr.

Woolever noted that Mrs. Toon-Laporte was unable to return to work.

      15.   A second Attending Physician’s Statement from Dr. Woolever on

November 2, 2017 noted a diagnosis of right knee osteoarthritis and assessed Mrs.

Toon-Laporte to be capable of occasional sitting and negligible walking, standing,

bending, squatting, climbing, twisting, pushing, pulling, balancing, kneeling, and

crawling.

      16.   Mrs. Toon-Laporte was approved for LTD benefits from Sun Life on

November 17, 2017 and received these benefits for the period between July 14, 2017

and December 5, 2017.


                                        5
         Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 6 of 24




        17.   Mrs. Toon-Laporte’s LTD benefits were approved and paid from July

14, 2017 and December 5, 2017 because Sun Life determined that she was unable to

perform the material and substantial duties of his occupation, as defined under the

Plan.

        18.   By letter dated November 17, 2017, Sun Life wrongfully terminated

Mrs. Toon-Laporte’s LTD benefits beyond December 5, 2017.

        19.   The Plan at issue, governed by ERISA and relied upon to deny Mrs.

Toon-Laporte’s LTD benefits states, in part:

        Total Disability or Totally Disabled means during the Elimination period

        and the next 24 months, the Employee, because of Injury or Sickness, is

        unable to perform the Material and Substantial Duties of his Own Occupation.

        After Total or Partial Disability benefits combined have been paid for 24

        months, the Employee will continue to be Totally Disabled if he is unable to

        perform with reasonable continuity any Gainful Occupation for which he is or

        becomes reasonably qualified for by education, training, or experience.

        20.   Using this test of disability, Sun Life found Mrs. Toon-Laporte disabled

and approved her LTD benefits for nearly five months, as Mrs. Toon-Laporte’s right

knee osteoarthritis, chondral defect of the right femur, patellar chondromalacia, and

history of right knee arthroscopy prevented her from performing the essential duties

of her occupation.


                                          6
        Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 7 of 24




      21.    In its letter of November 17, 2017, Sun Life asserted that Mrs. Toon-

Laporte’s medical impairments were not expected to cause ongoing restrictions

beyond December 5, 2017, one day prior to her next medical appointment. The

termination of LTD benefits was based at least in part upon the paid review of Donna

Eibye, RN, BSN (“Ms. Eibye”).

      22.    In her report completed November 15, 2017, Ms. Eibye cited Mrs.

Toon-Laporte’s treating orthopedist’s office notes, placing particular emphasis on

records dated July 19, 2017 and August 16, 2017 and representing these records to

show medical improvement which contradicted ongoing impairment.

      23.    Specifically, Ms. Eibye noted that “the overall exam is better” on July

19, 2017, and that on August 16, 2017, “despite that current report by the claimant

of her improvement the MD wrote ‘exquisite/severe tenderness over medial line and

distal medial condyle.’”

      24.    Dr. Woolever’s July 19, 2017 office note documented, instead of

improvement, Mrs. Toon-Laporte’s complaints of ongoing right knee pain causing

difficulty walking, noted slight pain through the medial joint line, and recorded the

necessity of a medial unloader brace.

      25.    Dr. Woolever’s August 16, 2017 office note noted, instead of

improvement, ongoing pain despite the use of an unloader brace and physical

therapy, as supported by exquisite tenderness over the medial joint line and distal


                                         7
          Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 8 of 24




medial femoral condyle of the right knee. Following this examination, Dr. Woolever

voiced doubts as to Mrs. Toon-Laporte’s capacity to return to her occupation as a

nurse.

         26.   The only mention of medical improvement in these notes was a

statement by Mrs. Toon-Laporte that water therapy had provided some benefit; this

therapy, however, is noted to have been discontinued by the time of her August 16,

2017 appointment with Dr. Woolever, and therefore no longer provided any

continuous relief for her chronic knee pain.

         27.   Despite a lack of documented improvement in the records, Ms. Eibye

noted that “the claimant was doing well as of 7/19/17 and then suddenly, and no

apparent physical changes, on 8/16/17 the pain was exquisite/severe with no

apparent injury or cause.” Sun Life echoed this stance in its November 17, 2017

letter that noted “it is opined by our medical consultant that records indicate you

reported doing well as of 7/19/17 but at your 8/16/17 visit it is reported the pain was

exquisite/severe with no apparent injury or cause reported.”

         28.   Despite the record showing the largely unchanged and ongoing nature

of Mrs. Toon-Laporte’s knee pain, Ms. Eibye characterized the August 16, 2017

examination as a “new onset of severe pain;” Ms. Eibye further questioned the

veracity of this “new onset” of pain by noting that no imaging studies were carried




                                          8
           Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 9 of 24




out to determine the source of this knee pain, and acknowledged only that “granted

this is a chronic condition but this should have improved following the surgery.”

      29.      Ms. Eibye further asserted that no examination of Mrs. Toon-Laporte’s

knee was carried out following her August 16, 2017 appointment with Dr. Woolever,

and that no examination was expected until December 6, 2017.

      30.      In actuality, Mrs. Toon-Laporte attended five orthopedic appointments

for Supartz injections between September 27, 2017 and October 25, 2017, as well as

physical therapy sessions which spanned from May 24, 2017 to November 28, 2017.

By the time of her discharge from physical therapy on November 28, 2017, Mrs.

Toon-Laporte’s therapist noted that she had reached a plateau at her current status

and continued to experience right knee pain, restricted range of motion, and

restricted gait pattern while requiring the use of a knee brace and remaining unable

to work.

      31.      Ms. Eibye acknowledged an upcoming appointment with Dr. Woolever

on December 6, 2017 before determining that restrictions and limitations could not

be supported past December 5, 2017. Although Ms. Eibye purported there to be no

objective examinations since August 2017, Sun Life did not attempt to gather

updated records from Dr. Woolever and instead rendered its decision on November

17, 2017, just a few weeks prior to this appointment.




                                          9
       Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 10 of 24




      32.    In her report, Ms. Eibye recounted Dr. Woolever’s restrictions and

limitations of occasionally sitting and never walking or standing, yet in her final

determination Ms. Eibye noted that Mrs. Toon-Laporte was capable of frequent

walking, standing, bending, reaching, twisting, pushing, pulling, lifting, carrying,

and exerting up to fifty pounds of force from December 5, 2017 onward.

      33.    Despite Dr. Woolever’s repeated support of Mrs. Toon-Laporte’s

disability, no attempt was made to contact this physician for his medical opinion.

      34.    Ms. Eibye did not speak with Dr. Woolever, or any of Mrs. Toon-

Laporte’s treating physicians, before rendering an opinion that was solely based

upon the records alone and contradicted Mrs. Toon-Laporte’s treating orthopedist.

      35.    Sun Life relied on the paid reviewer’s opinion over the opinion of Mrs.

Toon-Laporte’s treating providers, and by letter dated November 17, 2017,

wrongfully terminated Mrs. Toon-Laporte’s LTD benefits.

      36.    At the time Sun Life terminated the LTD benefits on November 17,

2017, it had no information, from Ms. Eibye’s paid review or otherwise, that showed

Mrs. Toon-Laporte’s medical condition had improved, when in fact, Mrs. Toon-

Laporte’s treating physicians opined that her condition continued to deteriorate.

      37.    At all relevant times of Sun Life’s review of Mrs. Toon-Laporte’s

claim, Sun Life had the contractual right to obtain better evidence of Mrs. Toon-

Laporte’s disability by ordering an independent medical examination.


                                         10
        Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 11 of 24




      38.    Rather than ordering Mrs. Toon-Laporte to sit for an independent

medical examination, Sun Life relied on a paid record review to support its denial of

LTD benefits.

      39.    In a letter dated February 16, 2018, Mrs. Toon-Laporte appealed the

termination of her LTD benefits Mrs. Toon-Laporte included with her appeal letter

additional medical records outlining the decline of her condition, as well as

statements from her husband, step-son, and coworkers.

      40.    In support of her appeal, Mrs. Toon-Laporte submitted statements from

her husband, Michael Laporte, and step-son, Patrick Laporte. Mr. Michael Laporte

recounted his wife’s physical decline from a healthy, active lifestyle to a largely

sedentary and inhibited state due to severe knee pain. Mr. Michael Laporte noted

that “Dianna’s life significantly changed since the injury and her disability now

affects almost everything she used to do and took for granted. I’ve noticed that many

of her previous activities have ceased entirely because of her difficulty walking and

trying to control pain.”

      41.    Mr. Patrick Laporte also noted a significant decline in Mrs. Toon-

Laporte’s physical state and functional capacity, stating “I have witnessed the

transition from being a physically and emotionally strong and mobile woman, to her

being physically impeded from regular habitual activities which undoubtedly led [to]

a noticeable increase in psychological stress.”


                                         11
           Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 12 of 24




      42.      Statements were also provided by Mrs. Toon-Laporte’s coworkers,

Nicole Oliver and Kathleen Allard, which were included in Mrs. Toon-Laporte’s

February 16, 2018 appeal and which outlined Mrs. Toon-Laporte’s excellent work

history and devotion to her occupation as a registered nurse.

      43.      Janessa Copenhafer, PT, DPT, WCC also provided a statement for Mrs.

Toon-Laporte’s appeal, which recounted an extensive course of physical therapy;

however, due to restrictions placed on her rehab protocol, Mrs. Toon-Laporte was

eventually discharged from this physical therapy program before maximum medical

improvement was reached.

      44.      As part of her appeal, Mrs. Toon-Laporte included a return to work

evaluation carried out by War Memorial Hospital Occupational Health on December

7, 2017. It was determined that “… based on the subjective complaints and clinically,

the patient does not appear ready to return to the floor in a nursing capacity. The fact

that she is experiencing balance issues and pain that would likely interfere with her

ability to concentrate could create and atmosphere for mistakes or possible further

injury.”

      45.      A second return to work evaluation took place with War Memorial

Hospital Occupational Health on January 24, 2018, wherein Mrs. Toon-Laporte was

advised to continue with physical therapy due to unrelieved knee pain and it was

noted that “she will not return to work at this time.”


                                          12
        Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 13 of 24




      46.    Scott M. Bartz, PA-C provided a statement on January 24, 2018 which

noted that “Diana will continue to be off work while she is continuing with physical

therapy.” This statement further noted that Mrs. Toon-Laporte’s condition would be

monitored and reevaluated on a monthly basis.

      47.    An Attending Physician’s Statement from Dr. Mackie on February 1,

2018 noted osteoarthritis and chronic pain of the right knee which diminished Mrs.

Toon-Laporte’s capacity to perform activities such as walking, sitting, standing,

bending, pushing, pulling, lifting, carrying, squatting, kneeling, crawling, climbing,

twisting, or balancing.

      48.    Dr. Mackie provided a note on February 9, 2018 stating that, due to her

osteoarthritis and chronic pain of the right knee, “Pt. will remain off work for 3 mos.

Reevaluate in 3 mos.”

      49.    Despite providing an abundance of evidence supportive of disability

both before the termination of benefits and throughout the appeals process, Sun Life

refused to award Mrs. Toon-Laporte’s LTD benefits and issued its final termination

by letter dated April 19, 2018.

      50.    In its final termination letter dated April 19, 2018, Sun Life relied on

the opinion of paid medical reviewer Dr. Gaetano Scuderi (“Dr. Scuderi”).

      51.    Dr. Scuderi, whom has never seen nor treated Mrs. Toon-Laporte,

rendered an opinion that Mrs. Toon-Laporte was capable of functioning with no


                                          13
       Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 14 of 24




restrictions or limitations and claimed that the opinions of Mrs. Toon-Laporte’s own

treating physicians were overly restrictive and unsupported.

      52.    In his paid report, Dr. Scuderi noted that “there is no medical

justification to place restrictions on activities of the claimant,” citing normal

examinations and imaging reports.

      53.    Dr. Scuderi noted that a January 23, 2018 orthopedic evaluation from

Dr. Joseph M. McGraw “continued to note the right knee was unremarkable;” in

actuality, this treatment note documented a right antalgic gait as well as audible and

palpable crepitus, tenderness at the medial joint line, and limited, painful range of

motion of the right knee upon examination. An x-ray report from this appointment

also demonstrated mild medial compartment arthritis of the right knee.

      54.    Although Dr. Scuderi never treated Mrs. Toon-Laporte, spoke to Mrs.

Toon-Laporte, or even attempted to speak with her treating physicians, this paid

reviewer opined that Mrs. Toon-Laporte had no medically reasonable restrictions

and now had the functionality to return to her previous occupation.

      55.    Dr. Scuderi’s opinion as reflected in the termination letter dated April

19, 2018 solely focused on Mrs. Toon-Laporte’s physical functionality and failed to

consider Mrs. Toon-Laporte’s non-exertional limitations.

      56.    Sun Life did not allow Mrs. Toon-Laporte an opportunity to review and

respond to Dr. Scuderi’s paid report, as Mrs. Toon-Laporte was only informed of


                                         14
        Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 15 of 24




their involvement and Sun Life’s reliance upon their opinion in the letter terminating

benefits dated April 19, 2018. Rather than providing Mrs. Toon-Laporte an

opportunity to respond, Sun Life informed Mrs. Toon-Laporte that she could “bring

a civil action.”

       57.     As of this date, Mrs. Toon-Laporte has been denied benefits rightfully

owed to her under the Plan.

       58.     Mrs. Toon-Laporte has met and continues to meet the Plan’s definition

of disabled.

       59.     Mrs. Toon-Laporte has exhausted any applicable administrative review

procedures and her claim is ripe for judicial review pursuant to 29 U.S.C. § 1132.

       60.     Sun Life’s refusal to pay benefits has caused tremendous financial

hardship on Mrs. Toon-Laporte.

                             STANDARD OF REVIEW

       61.     A denial of benefits challenged under 29 U.S.C. § 1132(a)(1)(B) is to

be reviewed under a de novo standard unless the benefit Plan gives the administrator

or fiduciary discretionary authority to determine eligibility for benefits or to construe

the terms of the Plan.

       62.     When discretionary authority is clearly granted and the insurer of an

ERISA plan also acts as a claims administrator, there is a structural or inherent




                                           15
          Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 16 of 24




conflict of interest that mandates a heightened arbitrary and capricious standard of

review.

      63.     Upon information and belief, the Plan does not grant discretionary

authority to determine eligibility for benefits to Sun Life or to any other entity who

may have adjudicated Mrs. Toon-Laporte’s claim. Therefore, the Court should

review Mrs. Toon-Laporte’s claim for benefits under a de novo standard.

      64.     Upon information and belief, Sun Life evaluated and paid all claims

under the LTD Plan at issue, creating an inherent conflict of interest.

      65.     Sun Life has failed to comply with the letter of the claims procedures

outlined in ERISA and therefore Mrs. Toon-Laporte’s claim for benefits should be

reviewed by this Court under a de novo standard.

      66.     In the alternative, if the Court finds that Sun Life is entitled to the

heightened arbitrary and capricious standard of review, the termination of Plaintiff’s

benefits constitutes a clear abuse of discretion as Sun Life’s decision to deny Mrs.

Toon-Laporte’s LTD benefits was arbitrary and capricious.

    DEFENDANT’S WRONGFUL AND UNREASONABLE CONDUCT

      67.     Sun Life has wrongfully denied LTD benefits to Mrs. Toon-Laporte, in

violation of the policy provisions and ERISA, for the following reasons:

              (a) Mrs. Toon-Laporte is totally disabled, in that she is prevented from

                 performing the material and substantial duties of her occupation;


                                          16
Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 17 of 24




    (b) Mrs. Toon-Laporte is entitled to disability benefits under the terms

       of the Plan, as she meets the Plan’s definition of disability and she

       has otherwise met the conditions precedent of the Plan for coverage

       and entitlement to benefits;

    (c) Sun Life failed to accord proper weight to the evidence in the

       administrative record showing that Mrs. Toon-Laporte is totally

       disabled;

    (d) Sun Life’s interpretation of the definition of disability contained in

       the Plan is contrary to plain language of the Plan, unreasonable,

       arbitrary, capricious, and otherwise violated the standards required

       by ERISA;

    (e) Sun Life failed to allow Mrs. Toon-Laporte a right to access

       information upon which it relied to make a final determination, and

       failed to allow Mrs. Toon-Laporte an opportunity to respond to said

       information, before it made a final determination on her claim for

       LTD benefits;

    (f) Sun Life failed to obtain and consider relevant information

       pertaining to Mrs. Toon-Laporte’s disability before it made a

       determination on her claim for LTD benefits;

    (g) Sun Life wrongfully denied Mrs. Toon-Laporte a full, fair and


                                 17
Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 18 of 24




       impartial review of her benefits claim pursuant to 29 C.F.R §

       2560.503-1(h)(1), by ignoring the overwhelming weight and

       credibility of evidence submitted and instead behaved as an

       adversary, looking instead for less credible evidence of marginal

       significance to support its goal of denying her benefits claim;

    (h) Sun Life failed to give proper weight to Mrs. Toon-Laporte’s own

       accounts regarding the debilitating effects of her pain;

    (i) Sun Life ignored the records and opinions of Mrs. Toon-Laporte’s

       treating physicians which show that Mrs. Toon-Laporte is totally

       disabled, and instead based its decision to deny benefits on its

       internal review by Sun Life staff members and its paid reviewers,

       who had never seen or treated Mrs. Toon-Laporte, spoke with her

       treating physicians about the nature of her disability, and who were

       not as qualified as Mrs. Toon-Laporte’s treating physicians to

       formulate opinions regarding the nature and extent of her disability;

    (j) Sun Life failed to exercise reasonable flexibility in its claims review

       process to assure Mrs. Toon-Laporte a full, fair review, well-

       reasoned, and principled of her claim;

    (k) Sun Life administered Mrs. Toon-Laporte’s claim for LTD benefits

       while acting under an inherent and substantial conflict of interest in


                                 18
Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 19 of 24




       that Sun Life served as both fiduciary of and funding source for the

       Plan, and placed its own pecuniary interests above Mrs. Toon-

       Laporte’s interest in wrongfully terminating her LTD benefits and

       failing to administer the Plan as an impartial decision maker, free of

       such conflict of interest, would;

    (l) Sun Life made erroneous interpretations of some evidence in

       violation of its obligation to discharge its duties with care, prudence,

       skill, and diligence;

    (m)   Sun Life acted in bad faith by denying Mrs. Toon-Laporte’s

       claim based upon the inability of Sun Life’s paid reviewers to find

       Mrs. Toon-Laporte disabled, and otherwise failed to administer the

       Plan honestly, fairly, and in good faith, and to at all times act in Mrs.

       Toon-Laporte’s best interests;

    (n) Sun Life denied Mrs. Toon-Laporte’s benefits without the support

       of any new information that altered in some significant way the

       previous decision over nearly five months to pay LTD benefits to

       Mrs. Toon-Laporte;

    (o) Sun Life terminated Mrs. Toon-Laporte’s benefits without the

       support of any new information that showed improvement in Mrs.




                                 19
Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 20 of 24




       Toon-Laporte’s medical condition, when in fact, her treating

       physicians opined that her condition continued to deteriorate;

    (p) Sun Life failed to support the termination of benefits with

       substantial evidence;

    (q) Sun Life imposed a standard not required by the Plan’s provisions,

       by requiring objective evidence of Mrs. Toon-Laporte’s subjective

       medical conditions where such evidence cannot be reasonably

       provided;

    (r) Sun Life denied Mrs. Toon-Laporte’s claim for a lack of objective

       medical evidence when Mrs. Toon-Laporte has provided ample

       evidence, both objective and subjective, of a disability and Sun Life

       has neither identified any objective evidence that Mrs. Toon-

       Laporte could have supplied to support the claim and has not had

       Mrs. Toon-Laporte undergo an independent medical examination or

       a similar in-person probative procedure to test the validity of her

       complaints;

    (s) Sun Life failed to consider Mrs. Toon-Laporte’s non-exertional

       limitations caused by her disability, such as her ability to regularly

       attend work and the effect her disability has on her concentration,




                                20
        Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 21 of 24




                persistence, and pace when performing the material duties of her

                occupation;

             (t) Sun Life’s termination of Mrs. Toon-Laporte’s LTD benefits failed

                to provide a detailed explanation and the basis of its disagreement

                with the opinions of Mrs. Toon-Laporte’s treating physicians;

             (u) Sun Life wrongfully denied Mrs. Toon-Laporte’s LTD benefits in

                such other ways to be shown through discovery and/or hearing.

      68.    As a result of the foregoing, the relief to which Mrs. Toon-Laporte is

entitled includes: (1) monthly LTD income benefits to Mrs. Toon-Laporte, (2)

payment of back benefits from December 6, 2017, to the date of judgment, (3) pre-

judgment interest, (4) equitable relief, including declaratory and injunctive relief, to

redress Sun Life’s practices that are violative of the Plan and ERISA, and to enforce

the terms of the Plan and ERISA, and (6) an award of attorney’s fees and costs

pursuant to 29 U.S.C. § 1132(g).

                               CAUSES OF ACTION

                                COUNT ONE
                  ERISA (Claim for Benefits Owed under Plan)

      69.    Plaintiff hereby incorporates by reference each and every fact as if it

was restated herein.




                                          21
        Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 22 of 24




      70.    At all times relevant to this action, Mrs. Toon-Laporte was a participant

of the Plan underwritten by Sun Life and issued to War Memorial Hospital and was

eligible to receive disability benefits under the Plan.

      71.    As more fully described above, the termination and refusal to pay Mrs.

Toon-Laporte’s benefits under the Plan for the period from at least on or about

December 6, 2017 through the present constitutes a breach of Defendant’s

obligations under the Plan and ERISA. The decision to deny benefits to Mrs. Toon-

Laporte constitutes an abuse of discretion as the decision was not reasonable and

was not based on substantial evidence.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays the Court for the following:

      1.     A judgment ordering the applicable standard of review in this case is

de novo;

      2.     A judgment ordering that by a preponderance of the evidence, the

Defendant has breached its fiduciary duty to the Plaintiff by wrongfully denying her

LTD benefits owed to her through the Plan;

      3.     In the alternative, if the Court determines that the applicable standard

of review is the heightened arbitrary and capricious standard, the Court may take

and review the records of Defendant and any other evidence that it deems necessary

to conduct an adequate arbitrary and capricious review and enter a judgment that


                                           22
       Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 23 of 24




Defendant’s decision to wrongfully deny Plaintiff’s LTD benefits was unreasonable,

arbitrary and capricious, and unsupported by substantial evidence;

      4.     Declaratory and injunctive relief, finding that Defendant violated the

terms of the Plan and Plaintiff’s rights thereunder by terminating Mrs. Toon-

Laporte’s LTD benefits, that Mrs. Toon-Laporte is entitled to a continuation of

future LTD benefits form Defendant pursuant to the Plan;

      5.     Declaratory and injunctive relief, finding that Defendant breached its

fiduciary duties to Plaintiff, enjoining Defendant from further violations of its

fiduciary duties, and directing Defendant to take all actions necessary to administer

the Plan in accordance with the terms and provisions thereof and Defendant’s

fiduciary and other obligations arising under ERISA;

      6.     A judgment ordering Defendant to pay Mrs. Toon-Laporte’s LTD

benefits from December 6, 2017 through the date judgment is entered herein,

together with pre-judgment interest on each and every such monthly payment

through the date of judgment;

      7.     An award of attorney’s fees and costs pursuant to 29 U.S.C. § 1132(g);

      8.     For such other and further relief as the Court deems just, fit and proper.

      Respectfully submitted this the 14th day of October, 2020.




                                 /s/ Peter H. Burke_______________
                                          23
 Case 2:20-cv-01364-AKK Document 1 Filed 09/14/20 Page 24 of 24




                       Peter H. Burke (ASB-1992-K74P)
                       PBurke@burkeharvey.com
                       BURKE HARVEY, LLC
                       3535 Grandview Parkway
                       Suite 100
                       Birmingham, Alabama 35243
                       Phone: 205-930-9091
                       Fax: 205-930-9054

                       Attorney for Plaintiff Dianna Toon-Laporte




PLEASE SERVE DEFENDANTS BY CERTIFIED MAIL AT:

CT Corporation System
Sun Life Assurance Company of Canada
2 North Jackson Street
Suite 605
Montgomery, AL 36104




                               24
